REID, Judge.
This case was consolidated for trial with Appeal No. 5663, Barnes v. Spikes et al., 148 So.2d 303, and is a suit by the husband of Iona Barnes, Eugene Barnes, for damages to the automobile in the amount of $363.69 with legal interest from judicial demand until paid, resulting from the accident with a pick-up truck belonging to P. K. Spikes, driven and operated by Forrest Mickel, and the car of plaintiff driven by his wife on a community mission.
The defendants, Spike and Mickel both filed answers denying liability and alleging that the accident was caused by the negligence of Iona Barnes and pleading in the alternative contributory negligence on the part of the driver of the Barnes’ car. The defendant Spikes in addition asked for judgment in reconvention in the amount of $125.00 damages to his truck. The Judge of the Lower Court rendered judgment rejecting plaintiff’s demand and rendered judgment in favor of Spikes in reconvention against both Eugene Barnes and Iona Barnes in the amount of $125.00, and stating that payment of this indebtedness by either of the plaintiffs would discharge the same.
F,rom this judgment plaintiff has brought this appeal.
For the reasons cited in the companion case of No. 5663, Barnes v. Spikes and Mickel, this Court finds that the accident was caused by the negligence of Forrest Mickel and further that the said Mickel was not acting in the scope of his employment with P. K. Spikes.
For the same reasons we will hold that Forrest Mickel alone is liable to the plaintiff for the damages done to his car. It was stipulated between parties that the car was fixed at a total cost of $100.00.
It is therefore ordered, adjudged and decreed that the judgment of the Lower Court be reversed and judgment be rendered in favor of Eugene Barnes and against Forrest Mickel in the sum of $100.00, with legal interest from judicial demand until paid, and all costs of this suit.
It is further ordered, adjudged and decreed that the demand of plaintiff against P. K. Spikes be rejected and Spikes’ re-conventional demand against the plaintiff be likewise rejected.
Reversed and rendered.